Title: From John Adams to the President of the Congress, No. 6, 19 February 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Paris February 19th 1780
     
     Inclosed are Copies of former Letters to Congress, and I shall continue to transmit Copies until I learn that some have arrived; for which Reason I must request the Favour that his Excellency the President, or some Committee, may be desired to acknowledge the Receipt of Letters, so that I may know as soon as may be what Letters have arrived and which have been less fortunate.
     The Art of making and spreading false News, to answer political purposes is not peculiar to Great Britain: but yet She seems to possess this Art, and the Talent of giving to her Fictions the Colours of Probability beyond other Nations: at least She seems to have more Success in making her Impostures believed, than any other.
     It is her annual practice in the Winter to fabricate and export large Quantities of this Merchandize, to all parts of Europe and America, and She finds more Customers to take them off her Hands than She ought, considering how illicit the Traffick is.
     This Winter her Emissaries have been more assiduous than ever, in propagating Reports.
     That they have entered into new Engagements with several other petty Principalities in Germany, by which they shall hire seven thousand Men, for the service of the next Campaign in America.
     That by compromising with Ireland, they shall be able to take Advantage even of the Military Associations in that Kingdom: and draw from thence a large Number of regular Troops for the Service in America, depending on the Volunteer Militia, or Associators for the Defence of the Country.
     That they have made a Treaty with Russia, whereby that Power has engaged to furnish them twelve Ships of the Line and twenty thousand Troops, as some say, and twenty Ships of the Line and twelve thousand Troops according to others. This Alliance, they say too, is of the more Consequence on Account of some Connection between Russia and Denmark, who it is insinuated will follow Russia into the War, and Denmark they add, has forty five Ships of the Line, not manned it is true, but England they say, can mann them.
     These Tales, one would think, are so extravagant and absurd, that they would not find a Believer in the World. Yet there are Persons who believe them in all Nations of Europe, particularly in Holland, and there is no doubt the same Song will be sung in America, and many will listen to it.
     There is nothing further from the Truth. They will find the utmost Difficulty to draw from Germany Troops enough to repair the Breaches in the German Troops made in America the last Year. The same with regard to Ireland—and as to what is said of Russia, there is not even a Colour of Truth in it, but on the contrary, the same good Understanding continues between Versailles and Petersbourg which subsisted last Winter, Spring and Summer. As to Denmark; I have no Reason to think that She is disposed to assist Great Britain; but on the contrary that She has armed to defend herself at Sea against Great Britain: but if it were otherwise, To what purpose would her Ships of the Line be unmanned, when Great Britain cannot mann the ships of the Line She already has.
     France seems determined to pursue the Naval War with Vigour and Decision in the American Seas. Mr. De Guichen sailed the beginning of January with seventeen or eighteen Ships of the Line. Seven more are now preparing at Brest with all possible Expedition supposed to be for America. These, if they all happily join the twelve Ships left there by the Comte D’Estang will make a Fleet of six and thirty Ships of the Line—and the Court seems determined to maintain the Superiority in the American Seas. This will give Scope to our Privateers, to weaken and distress the Enemies of their Country, while they are enriching themselves.
     There is no News of Admiral Rodney; from whence I conclude he is gone to the West Indies.
     The English have derived such a Flash of Spirits from their late sucesses, which are mostly however of the negative Kind that they talk in a Stile very different from that of Peace.
     There are two Reflections which the English cannot bear: one is that of loosing the Domination of the Colonies at the Conclusion of a Peace; because they look upon this Domination as indispensible to the Support of their naval Superiority over France and Spain: the other is, that of leaving France and Spain, or either of them, in possession of a powerful Fleet, at the Peace. Their Maxim is, to make themselves terrible at Sea to all Nations, and they are convinced that if they make a Peace, leaving America independent, and France and Spain powerful at Sea, they shall never again be terrible to any maritime Power. These Reasons convince me, that Great Britain will hazard all, rather than make Peace at present. Thompson’s Brittannia, which expresses the Feelings as well as the Sentiments of every Briton, is so much to the present Purpose, that I hope I shall be pardoned for referring to it, even in a Letter to Congress.
     
      I have the Honor to be, with the highest Esteem, Sir, your most obedient and most humble Servant.
      John Adams
     
    